Case:19-03597-ESL13 Doc#:18 Filed:06/30/19 Entered:06/30/19 11:21:22              Desc: Main
                           Document Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO

 IN RE:
                                                      Case No. 19-03597-ESL13
 ARELIS MILAGROS RIVERA BARBOSA
 SSN xxx-xx-1745                                      Chapter 13
 Debtor

                     OBJECTION TO THE CLAIMED EXEMPTION

 TO THE HONORABLE COURT:

       COMES NOW creditor COOP A/C JESUS OBRERO through its legal representation

 who respectfully prays:

       1. That the above captioned debtor filed her bankruptcy petition on June 24th, 2019.

       2. Coop A/C Jesus Obrero is the holder of a statutory lien against the Shares in the

 amount of $490.43, pursuant to 7 L.P.R.A. Section 1366b(c), Act 255-2002, as amended

 (Cooperative Savings and Credit Associations Act of 2002).

       3. Debtor has claimed exemption over part of the shares deposited into Coop A/C

 Jesus Obrero accounts as per the Schedule C of the original petition. (Docket Entry #1)

       4. Section §522(d)(5) allows an exemption for the debtor’s “interest in any property,

 not to exceed in value $1,325 plus up $12,275 of any unused amount of the exemption

 provided under” 522(d)(1).

       5. Debtor listed the value of the shares/deposits/savings in the amount of $362.00

 (correct amount is $490.43) and claimed exemption of $362.00 pursuant to 11 U.S.C.

 §522(d)(5), and with the Schedule C, debtor has expressed a clear intent to assert an

 exemption over that money.
Case:19-03597-ESL13 Doc#:18 Filed:06/30/19 Entered:06/30/19 11:21:22                          Desc: Main
                           Document Page 2 of 3


ARELIS MILAGROS RIVERA BARBOSA
CASE NO: 19-03597 ESL-13
OBJECTION TO THE CLAIMED EXEMPTION
Page |2


         6. Creditor objects to aforementioned claimed exemption over described property on

 Schedule B. As ground for the objection, creditor states that debtor has no statutory basis

 for claimed exemption over the amount of $362.00. Coop A/C Jesus Obrero is the holder

 of a statutory lien against the Shares in the amount of $490.43, and this amount must be

 applied to the amount owed by debtor.

         WHEREFORE Creditor herein respectfully requests from this Honorable Court grant

 creditor’s motion, enter order denying the debtor’s claimed exemptions over the shares

 deposited into Coop A/C Jesus Obrero accounts, with any other remedy this Honorable

 Court deems just and appropriate.

                                             NOTICE
                             To all creditors and parties in interest

 Within fourteen (14) days after service as evidenced by the certification – and an additional three (3)
 days pursuant to Fed. R. Bankr. P. 9006(f) if you were served by mail – any party against whom this
 paper has been served, or any other party to the action who objects to the relief sought herein, must
 serve and file an objection or other appropriate response to this paper with the Clerk’s Office of the
 U.S. Bankruptcy Court for the District of Puerto Rico. If no opposition or other response is timely filed
 within the time allowed herein, the paper will be deemed unopposed, unless: (1) the requested relief
 is forbidden by law; (2) the requested relief is against public policy; (3) in the opinion of the Court,
 the interest of justice otherwise requires.


         I HEREBY CERTIFY that on this same date, I electronically filed the present motion

 with the Clerk of the Court using CM/ECF System which will send notification to: Ms.

 Monsita Lecaroz Arribas, Esq., ustpregion21.hr.ecf@usdoj.gov; to Mr. Alejandro Oliveras

 Rivera, Esq., Chapter 13 Trustee, aorecf@ch13sju.com; to Mr. Victor Thomas Santiago,
Case:19-03597-ESL13 Doc#:18 Filed:06/30/19 Entered:06/30/19 11:21:22         Desc: Main
                           Document Page 3 of 3


ARELIS MILAGROS RIVERA BARBOSA
CASE NO: 19-03597 ESL-13
OBJECTION TO THE CLAIMED EXEMPTION
Page |3


 Esq., vthomas@thomasmag.com; and to all other registered CM/ECF participants in the

 instant case; and I FURTHER CERTIFY that I have mailed by U.S. Postal Service copy of

 the present motion to Ms. Arelis Milagros Rivera Barbosa, Cond. Los Pinos Apt 208, Box

 118, Caguas, Puerto Rico 00725.

         RESPECTFULLY SUBMITTED in Humacao, Puerto Rico on the 29th day of June

 2019.

                                        SANTOS BERRIOS LAW OFFICES, LLC
                                        PO BOX 9102
                                        HUMACAO PR 00792-9102
                                        TEL (787)285-1001, FAX 285-8358
                                        E-mail: santosberriosbk@gmail.com

                                        /S/JUAN A SANTOS-BERRIOS ESQ
                                           USDC-PR #212506
